DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 5-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/09/2022.
Applicant’s election of claims 1-4 in the reply filed on 05/09/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Information Disclosure Statement
The examiner notes that U.S. Patent “5884476” in the IDS filed 01/10/2020 has not been considered because the examiner notes that the name of the patentee is incorrect.  The examiner further notes that attached with the IDS is U.S. Patent “5885476” which matches the assignee and issue date given on the IDS.
The examiner notes that Japanese Patent “JP1997-241870A” in the IDS filed 01/10/2020 has not been considered because the examiner notes a patent of this number does not appear.  The examiner further notes that attached with the IDS is Japanese Patent “JP H09241870 A” which matches the assignee and publication date on the IDS.
The examiner notes that Japanese Patent “JP1992-173987A” in the IDS filed 01/10/2020 has not been considered because the examiner notes a patent of this number does not appear.  The examiner further notes that attached with the IDS is Japanese Patent “JP H04173987 A” which matches the assignee and publication date on the IDS.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: the reference character “120” in Figure 1 is not mentioned in the description.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract should be limited to a single paragraph.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, claim 1 recites “in a case where a displacement amount of the contact pin is 0.1 [mm] to 0.3 [mm], a load is 4 [gf] or less” which is indefinite because it is unclear to the examiner if the term “displacement” is meant to have a different meaning than is used in the specification, because the examiner notes that as illustrated in Figures 4-5, a displacement amount of 0.1 [mm] requires a minimum load and so cannot be achieved with a load of 0 [gf], however the term “a load is 4 [gf] or less” in the instant claim means that displacement can occur without any force applied.  The examiner interprets the instant claim to be met by any form of displacement, including plastic displacement, of 0.1-0.3 [mm] under a force of 4 [gf] or less absent a specific indication to the contrary.  Claims 2-4 are further rejected as being indefinite for being dependent upon the indefinite claim 1.
The term “snake-like S shape” in claim 2 is a relative term which renders the claim indefinite. The term “snake-like S shape” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear to the examiner how the term “snake-like S shape” is meant to limit the shape of the spring, for example it is unclear if a zigzag shape would be considered a “snake-like S shape”, if a C-shape would be considered to be a “snake-like S shape”, or if “snake-like S shape” is meant to require a specific curve angle and/or requires a specific amount of curves.  Further it is unclear to the examiner if “snake-like” and “S shape” are meant to impart different limits, for example “snake-like” could mean a straight line, a coiled shape, or various curved shapes and “S-shape” could mean the specific “S” shape as written here or it could mean a sinusoidal shape of any length including C-shapes or an “S” written in cursive.  The examiner interprets the claim to be met by a contact pin of any shape that could be interpreted as either “snake-like” or “S-shaped” by one of ordinary skill in the art absent a specific indication to the contrary.
The term “three-dimensional” in claim 3 is a relative term which renders the claim indefinite. The term “three-dimensional” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear to the examiner how the term “three-dimensional” is meant to further limit the shape of the pin, the examiner notes that any pin should be considered three dimensional because any pin will have a thickness, a width, and a length that defines the shape of the pin which the examiner notes defines three-dimensions, it is unclear if the term “three-dimensional” is meant to limit the thickness of the pin or how the pin is arranged in a shape for example if the pin is meant to form a spiral spring coil.  The examiner interprets the instant claim to be met by any contact pin that could be interpreted by one of ordinary skill in the art as having a cylindrical shape absent a specific indication to the contrary.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirota et al. (JP 2000199042 A, machine translation referred to herein as English equivalent) herein Hirota, in view of Chaudhury (Heat Treatment).
Regarding claim 1, Hirota teaches:
A wire which can be used as a contact for an electronic device [0053, Hirota]
Wherein the wire comprises a copper silver alloy comprising 2-14% silver [0012, Hirota]
The examiner notes that the limitation “in a case where a displacement amount of the contact pin is 0.1 [mm] to 0.3 [mm], a load is 4 [gf] or less” is a conditional statement (similar to if-then statements, e.g., if a specified force is applied, the instantly claimed displacement amount would result).  In other words, the contingent limitation recited in claim 1 does not positively require the contact pin to have the properties as claimed (i.e. a displacement amount of 0.1-0.3 mm).  See MPEP 2111.04.  Nevertheless, the examiner submits that the instant claimed limitation of “in a case where a displacement amount of the contact pin is 0.1 [mm] to 0.3 [mm], a load is 4 [gf] or less” would be expected to naturally flow from the contact pin of Hirota in view of Chaudhury as discussed below.
Hirota does not specifically disclose a displacement amount of the contact pin of 0.1-0.3 mm under a load of 4 gf or less, however the examiner submits that this feature would naturally flow from the contact pin of Hirota in view of Chaudhury because the contact pin of Hirota modified by Chaudhury shares an overlapping composition with the instant claim as discussed above, and further shares an overlapping manufacturing method as discussed below.  The copper-silver alloy body for use with the contact pin is produced by casting the copper-silver alloy [0021], instant spec], solutionizing, cold rolling, and performing precipitation heat treatment at 350-550 [0022, instant spec].  The examiner notes that the instant application further teaches methods of forming the copper-silver alloy into a conductive member through photolithography and etching [0041-0044, instant spec], however these steps seem to be focused on merely achieving a desired shape for the pin [0044, instant spec] while the mechanical properties are determined by the alloy processing [0023-0024, Table 1, instant spec] and so the examiner interprets the instant limitation of the displacement amount under a load to be dependent upon only the alloy composition and alloy processing steps while the actual shape of the pin can be produced through mechanical working, etching, wire EDM, etc.  Hirota teaches casting of the copper-silver alloy [0029, Hirota], cold working [0032, Hirota] and precipitation heat treatment at 400-600 [0017, Hirota].  Hirota does not specify performing solutionizing, however the examiner submits it would have been obvious to one of ordinary skill in the art to perform solutionizing on the casting of Hirota to ensure elemental homogenization of the casting [page 404, Solution Heat Treatment, Chaudhury].  The examiner submits it would have been obvious to one of ordinary skill in the art to perform solutionizing on the casting of Hirota to ensure elemental homogenization as taught by Chaudhury.  The examiner submits that given the overlapping composition and processing of the copper-silver alloy bodies of the instant application and Hirota modified by Chaudhury, one of ordinary skill in the art would expect the property of a displacement amount 0.1-0.3 mm under a load of 4 gf or less of a contact pin comprising the copper-silver alloy body of Hirota modified by Chaudhury.  See MPEP 2145 and 2112.
Regarding claim 3, as discussed above, Hirota modified by Chaudhury discloses that the contact is in the form of a wire, the examiner submits that a wire is a cylindrical three-dimensional shape.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirota et al. (JP 2000199042 A, machine translation referred to herein as English equivalent) herein Hirota, in view of Chaudhury (Heat Treatment) in further view of Miyahira et al. (JP-2018119876-A, machine translation referred to herein as English equivalent) herein Miyahira.
Regarding claim 2, as discussed above claim 1 is unpatentable over Hirota modified by Chaudhury, however Hirota modified by Chaudhury does not specifically disclose forming the pin into a planar shape including a spring portion formed in a snake-like S shape, however the examiner submits that this would be obvious in view of Miyahira.  Regarding claim 2, Miyahira discloses: 
A probe pin that is preferably a conductive material, such as a copper [0024, 0033, Miyahira]
Wherein the probe pin has a flat shape as a whole, wherein the spring portion is an S-shape [0024, 0033, Miyahira]
Miyahira does not specify the use of a copper-silver alloy body, however the examiner submits that it would have been obvious to one of ordinary skill in the art to use the copper-silver alloy of Hirota modified by Chaudhury.  As discussed above Hirota modified by Chaudhury teaches a copper-silver contact wire that meets the limitations of claim 1.  Hirota modified by Chaudhury further teaches that the alloy wire has a high strength, high conductivity, high bending resistance, and is suitable for a contact for an electronic device and spring materials [0053, Hirota].  The examiner submits it would have been obvious to one of ordinary skill in the art to use the contact wire of Hirota modified by Chaudhury for forming the S-shape spring of Miyahira in order to have high strength, high conductivity, and high bending resistance.  
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirota et al. (JP 2000199042 A, machine translation referred to herein as English equivalent) herein Hirota, in view of Chaudhury (Heat Treatment), in further view of Crippa et al. (US 20170299634 A1) herein Crippa.
As discussed above claim 1 is unpatentable over Hirota modified by Chaudhury.  Regarding claim 4, Hirota modified by Chaudhury does not specify applying a conductive coating to the contact wire, however the examiner submits that doing so would be obvious in view of Crippa.  Crippa teaches the use of contact probes [0001, Crippa] and the coating of the core of the probe with conductive materials in order to improve electro-mechanical performances and hardness of the contact probes [0042, Crippa].  The examiner submits that it would have been obvious to one of ordinary skill in the art to modify the contact wires of Hirota modified by Chaudhury with a conductive material as taught by Crippa in order to improve the electro-mechanical performances and hardness of the contact wire.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL XAVIER DUFFY whose telephone number is (571)272-2189. The examiner can normally be reached M-F 0800-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAXWELL XAVIER DUFFY/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734